WOOD, J., (after stating the facts). The decree of August 14, 1917, in which the appellee and the appellant were parties was res adjudicata on the matters set up by the appellant in his response to the citation. In that ease the decree of the court was tantamount to a judgment in favor of the appellee against appellant for the sum of $425.96, which sum appellant was ordered to pay over to the commissioner appointed to carry out the original decree of foreclosure. If the decree in that case was erroneous, the appellant could and should have had the same corrected on appeal or in some other manner which involved a direct attack on that decree. The citation herein was but a process to enforce that decree which had not been annulled in any manner provided by law. In Meeks v. State, 80 Ark. 579, we held: “Where a court had jurisdiction to render a decree, the fact that the decree was erroneous would not excuse disobedience on the part of those bound by its terms until it was reversed.” The citation herein is in the nature of a direct proceeding against the appellant for contempt for disobedience of the orders of the chancery court, and appellant’s remedy against a final judgment or order based upon such process was not by writ of error or appeal, but by certiorari. Cossart v. State, 14 Ark. 528; Ex parte Butt, 78 Ark. 262. But tbe record is before us and treating it as on certiorari, it does not appear that the court erred in its decree, and tbe same is therefore affirmed. HUMPHREYS, J., not participating.